          Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 1 of 8




                                    United States District Court
                                     Western District of Texas
                                      San Antonio Division

 Joe Holcombe, et. al,
        Plaintiffs,

        v.                                                     No. 5-18-cv-00555-XR
                                                                (consolidated cases)
 United States of America,
        Defendant.


              Defendant United States’ Response to Plaintiffs’ Motion to Strike

       Plaintiffs Morgan Harris and David Colbath’s untimely Motion to Strike two of the De-

fendant’s designated experts, Dr. Danielle Becker and Dr. Michael Kosnett, should be denied on

three grounds. First, the motion should be denied because it is untimely. Second, Defendant timely

disclosed the experts at issue and produced all but one report based upon the Parties’ agreed dead-

lines. Third, to the extent an expert report was disclosed beyond the agreed deadline, Plaintiffs did

not suffer any prejudice from the delay.

                           Relevant Factual and Procedural History

       This Court is familiar with the history of this particular litigation under the Federal Tort

Claims Act (FTCA). Over the last eighteen months, the Plaintiffs and the United States have en-

gaged in lengthy damages discovery requiring the rolling production of voluminous medical rec-

ords, scheduling and conducting dozens of remote depositions, obtaining and then re-obtaining

medical releases because of expired authorization dates, scheduling and conducting remote psy-

chological evaluations for people spread throughout Texas and the United States, and, lastly, the

production of hundreds of expert reports and expert depositions. To keep damage discovery man-

ageable, both sides worked together to coordinate the production of records and the scheduling of

depositions and exams without the need for judicial interference.
          Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 2 of 8




       The scheduling order covering the period of time relevant to this Motion was entered by

this Court on May 14, 2020. Dkt 221. That order stated, in part, “Additionally, the parties should

endeavor in good faith, even before the recommencement of depositions on damages, to exchange

relevant records and to proactively work to schedule all remaining depositions—including dam-

ages depositions to commence on or after October 2, 2020 and to be completed no later than the

close of damages discovery on February 24, 2021.” Id. at p. 2. The Order furthered stated:

              Plaintiffs have already filed their designation of testifying experts and
       served the materials required by Fed. R. Civ. P. 26(a)(2)(B) on April 1, 2020. See
       ECF No. 197.

              The Government shall file its designation of testifying experts as to dam-
       ages and serve on all parties, but not file, the materials required by Fed. R. Civ. P.
       26(a)(2)(B) on or before November 6, 2020.

                All parties shall file all designations of rebuttal experts and serve on all par-
       ties the material required by Fed. R. of Civ. P. 26(a)(2)(B) for such rebuttal experts,
       to the extent not already served, within fifteen (15) days of receipt of the report of
       the opposing expert. An objection to the reliability of an expert’s proposed testi-
       mony under Federal Rule of Evidence 702 shall be made by motion, specifically
       stating the basis for the objection and identifying the objectionable testimony,
       within eleven (11) days from the receipt of the written report of the expert’s pro-
       posed testimony, or within eleven (11) days from obtaining a copy of the expert’s
       deposition, if a deposition is taken, whichever is later.

               The deadline for filing supplemental reports required under Fed. R. Civ. P.
       26(e) is February 24, 2021.

Id. at p. 3. On November 6, 2020, the Defendant, in compliance with this order, filed its expert

designations. Dkt. 307. In that filing, the Defendant designated Dr. Julio Chalela as its expert Neu-

rologist and Dr. Michael Kosnett as its expert Toxicologist. Id. at pp. 4-5.

       After those designations, Dr. Chalela had to leave the case for personal reasons. See Exhibit

1. Defendant timely informed Plaintiffs’ lead counsel of Dr. Chalela’s departure and the parties

agreed to Dr. Becker’s substitution. The parties further agreed to informally amended various ex-




Defendant’s Response to Plaintiff’s Motion to Strike                                                2
          Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 3 of 8




pert report deadlines. Id. As early as December 23, 2020, more than 7 months ago, Plaintiffs Mor-

gan Harris and David Colbath knew that both Dr. Becker and Dr. Kosnett would be producing

reports on their alleged conditions. On January 6, 2021, with the Plaintiffs’ consent, Defendant

amended its Expert Designation, which included both Dr. Becker and Dr. Kosnett. Dkt. 317. These

extensions were granted by Plaintiffs’ lead counsel as reflected in the attached email correspond-

ence. See Exhibits 2-6.

       During the discovery period, Defendants were engaged in constant depositions and obtain-

ing voluminous medical records of the various Plaintiffs. As noted above, all parties understood

the difficulties involved with a case of this size and complexity and worked together to make sure

that damages discovery continued apace. By February 2021, the Parties agreed that with the pend-

ing liability phase of trial, damages discovery needed come to a close. Exhibit 7. The Parties moved

as quickly as possible to finish discovery and expert depositions, with agreements to conduct dep-

ositions beyond the Court’s discovery deadline. The Parties agreed to a final extension for discov-

ery until March 23, 2021. Id. Before the agreed upon deadline, Dr. Becker produced her initial

report for David Colbath and Morgan Harris, which was shared with Plaintiffs on February 2,

2021. Exhibit 8. Dr. Kosnett’s report regarding Morgan Harris was disclosed on February 25, 2021.

Exhibit 9. Dr. Kosnett’s report regarding David Colbath was disclosed on February 26, 2021. Ex-

hibit 10. Plaintiffs have inarguably had Dr. Kosnett and Dr. Becker’s opinions for at least five

months. Exh. 8-10.

       Under unfortunate circumstances, Plaintiff Morgan Harris requested to replace one neurol-

ogist with another after the disclosure of Dr. Becker and Dr. Kosnett’s reports for Plaintiffs David

Colbath and Morgan Harris. The parties, again the spirit of cooperation, agreed. Exhibit 11. Since

February 1, 2021, Defendants have conducted forty-four Plaintiff expert depositions, all through




Defendant’s Response to Plaintiff’s Motion to Strike                                              3
          Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 4 of 8




the coordination between the Parties with dates, times, and experts’ schedules. Since then, counsel

for both sides have engaged in a series of ill-fated attempts to schedule all necessary depositions

on these topics. Although Dr. Becker’s deposition has been set twice, on March 23, 2021 and May

14, 2021, both depositions were canceled upon the insistence of the counsel who filed this motion.

                                       Law and Argument

       The Federal Rules of Civil Procedure state that “[i]f a party fails to provide information or

identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was sub-

stantially justified or is harmless.” FED. R. CIV. P. 37(c)(1) (emphasis added). Rule 26(a) requires

testifying experts to provide an expert report that includes “a complete statement of all opinions

the witness will express and the basis and reasons for them; the facts or data considered by the

witness in forming them; [and] any exhibits that will be used to summarize or support them,”

among other things. Fed. R. Civ. P. 26(a)(2)(B). The Federal Rules also contemplate that opposing

experts will present rebuttal evidence, see Fed. R. Civ. P. 26(a)(2)(D), and that the original expert

may supplement his testimony. Fed. R. Civ. P. 26(a)(2)(E).

   a. Plaintiffs’ Motion is Untimely

       Here, Plaintiffs’ motion should be denied because it is untimely under the applicable for-

mer Local Court Rule CV-16(d), which stated “[a]bsent exceptional circumstances, no motions

relating to discovery including motions Rules 26(c), 29, and 37, shall be filed after the expiration

of the discovery deadline, unless they are filed within 7 days after the discovery deadline and

pertain to conduct occurring during the final 7 days of discovery.” W.D.Tex. Local Rule CV-




Defendant’s Response to Plaintiff’s Motion to Strike                                               4
          Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 5 of 8




16(d) (emphasis added).1 Plaintiffs have brought their motion well beyond the time required and

without demonstrating any exceptional circumstances, and therefore the same must be denied.

    b. Plaintiff’s Requested Relief is Inappropriate

       To the extent the Court finds Plaintiffs’ motion is considered timely, Defendant timely

designated Dr. Becker and Dr. Kosnett as experts and produced all reports within the time period

agreed upon by the parties. With regard to any report not timely designated, Plaintiffs have suf-

fered no prejudice.

       A district court has broad discretion in deciding whether to strike expert testimony as a

sanction for a violation of Rule 37. Sierra Club, Lone Star Chapter v. Cedar Point Oil Co., 73

F.3d 546, 572 (5th Cir. 1996). In exercising this discretion, courts look to four factors: “(1) the

importance of the witnesses’ testimony; (2) the prejudice to the opposing party of allowing the

witnesses to testify; (3) the possibility of curing such prejudice by granting a continuance; and

(4) the explanation, if any, for the party’s failure to comply with the discovery order.” Id.

       Here, the witnesses’ testimony is incredibly important. Dr. Danielle Becker, Defendant’s

retained neurologist, addresses critical neurosurgical consults received by Plaintiff Morgan Har-

ris Workman that document pre-existing medical conditions. Specifically, Plaintiff Harris had a

symptomatic Chiari malformation, hydrocephalus and cervical syrinx that can cause foot drop

including a “brain and cervical spine problem.” Dr. Becker addresses why these signs and symp-

toms are potentially progressing with neurologically deficit that may not be reversible if they are

not treated or monitored. Dr. Michael Kosnett, a retained government toxicologist, is an expert




1
  Defendant notes there have been recent amendments to the local rules, but such changes do not
affect the issue currently before the Court.


Defendant’s Response to Plaintiff’s Motion to Strike                                                  5
           Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 6 of 8




in lead toxicity, who is trained in reading signs and symptoms of potential lead toxicity. Dr. Kos-

nett knows how to interpret levels published by CDC and is the only expert who has written and

published extensively in this area. Dr. Kosnett can explain the diagnosis, prognosis, and progres-

sion by signs and symptoms when lead toxicity manifests or whether other co-morbidities ex-

plain complaints.

         With regard to the second consideration of prejudice to Plaintiffs, no harm resulted from

parties agreed extensions for the disclosure of expert reports, Dr. Becker’s substitution for Dr.

Chalela, or Dr. Kosnett’s reports. The parties have had five months to schedule depositions and

review reports regarding Dr. Becker and Dr. Kosnett. Although Plaintiffs argue they have suf-

fered prejudice, any harm has been self-inflicted by their own inaction in the five-month period

following Dr. Becker and Dr. Kosnett’s initial report disclosures. Exhibits. Defendant has set Dr.

Becker’s deposition multiple times—even through her unplanned C-section—during the last five

months. Importantly, it is clear that Plaintiffs’ experts have carefully reviewed and studied the

various expert reports at issue, since Dr. Todd spent almost nearly 10 pages criticizing various

expert opinions made by Dr. Becker in her report. Because Dr. Todd’s lengthy analysis demon-

strates he had ample opportunity to read, review, and critique these expert reports, these actions

demonstrate Plaintiffs suffer no substantial harm or harmful prejudice.

         With regard to the third consideration, there is no need to grant a continuance, as the par-

ties are still able to conduct all necessary depositions in advance of the damages phase of the

trial.

         With regard to the fourth consideration, the reason this particular report took extra time to

produce had to with the difficult in obtaining the relevant medical records of the Plaintiffs. This




Defendant’s Response to Plaintiff’s Motion to Strike                                                  6
          Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 7 of 8




case involves voluminous medical records which nearly all needed to be subpoenaed, and medi-

cal authorizations which contained arbitrary end dates. Given the numbers of doctors involved,

determining which physicians the Plaintiffs saw and then tracking down their medical records

continued well into Summer 2021.

   c. Plaintiffs’ Requested Alternative is Unnecessary and Untimely

       In the alternative to their motion, Plaintiffs have requested to be given additional time at

this late stage to hire a toxicologist, claiming unfair prejudice or substantial harm because of sur-

prise and inability to know a toxicologist was needed. This argument is not supported by the

communication between the parties. On November 6, 2021, Dr. Kosnett was clearly identified in

the first Defendant’s Expert Designations (Doc. No. 307) as a medical expert with a specialty in

toxicology, who would speak to lead toxicity.

                                            Conclusion

       For the reasons stated above, the United States would ask the Plaintiffs’ Motion be de-

nied in its entirety. It also requests that the Defense be able to conduct the independent medi-

cal/neurological examinations that have most recently been allowed by Plaintiff’s newly desig-

nated expert, Dr. Todd.




Defendant’s Response to Plaintiff’s Motion to Strike                                                  7
         Case 5:18-cv-00555-XR Document 457 Filed 07/30/21 Page 8 of 8




                                                       Respectfully submitted,

                                                       Ashley C. Hoff
                                                       United States Attorney

                                                 By: /s/ James F. Gilligan
                                                     James F. Gilligan
                                                     Assistant United States Attorney
                                                     Texas Bar No. 07941200
                                                     James E. Dingivan
                                                     Assistant United States Attorney
                                                     Texas Bar No. 24094139
                                                     Clayton R. Diedrichs
                                                     Assistant United States Attorney
                                                     Colorado Bar No. 16833
                                                     Jacquelyn M. Christilles
                                                     Assistant United States Attorney
                                                     Texas Bar No. 24075431
                                                     Kristin K. Bloodworth
                                                     Assistant United States Attorney
                                                     Texas Bar No. 24095848
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     james.dingivan@usdoj.gov
                                                     clayton.diedrichs@usdoj.gov
                                                     jim.gilligan@usdoj.gov
                                                     jacquelyn.christilles@usdoj.gov
                                                     kristin.bloodworth@usdoj.gov
                                                     (210) 384-7372 (phone)
                                                     (210) 384-7312 (fax)




Defendant’s Response to Plaintiff’s Motion to Strike                                    8
